No. 12079

           I N T E SUPREME C U T O THE STATE O MONTANA
                H           OR    F           F

                                           1972



THE STATE O M N A A
           F OTN,

                               P l a i n t i f f and Respondent,

          -VS   -
NICHOLAS A T U KARATHANOS,
          RH R

                               Defendant and Appellant.



Appeal from:        D i s t r i c t Court of t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                    Honorable C. B. Sande, Judge p r e s i d i n g .

Counsel of Record:

         For Appellant :

                Sandall, Moses and Cavan, B i l l i n g s , Montana.
                Charles F. Moses argued, B i l l i n g s , Montana.

         For Respondent :

                Hon. Robert L. Woodahl, Attorney General, Helena,
                 Montana.
                J. C. Weingartner, Deputy Attorney General, argued,
                 Helena, Montana.
                Harold F. Hanser, County Attorney, argued, B i l l i n g s ,
                 Montana.



                                                 Submitted:          January 11, 1972

                                                    Decided :            I
                                                                              7972
Filed:    FrP       1992
Hon. Frank E . B l a i r , D i s t r i c t J u d g e , s i t t i n g f o r A s s o c i a t e J u s t i c e
Wesley C a s t l e s , d e l i v e r e d t h e Opinion o f t h e C o u r t .


             I n t h i s c a u s e d e f e n d a n t , N i c h o l a s A r t h u r K a r a t h a n o s , was

charged w i t h t h e c r i m i n a l s a l e of dangerous d r u g s i n Yellowstone

County and was c o n v i c t e d by a j u r y on March 3 0 , 1971.                           O April
                                                                                              n

1 3 , 1971, h e was s e n t e n c e d t o imprisonment i n t h e s t a t e p r i s o n

f o r a p e r i o d o f twenty y e a r s .          S h o r t l y t h e r e a f t e r , d e f e n d a n t was

a d m i t t e d t o b a i l i n t h e sum of $15,000, which was f u r n i s h e d .                      On

J u n e 1, 1971, d e f e n d a n t a p p e a l e d .

             Substantially the facts i n t h i s case a r e :

             Defendant i s 32 y e a r s of a g e , u n m a r r i e d , a f i e l d s y s t e m s

e n g i n e e r f o r C o l l i n s Radio Company and h a s n e v e r p r e v i o u s l y been

c h a r g e d w i t h any c r i m e .     On F e b r u a r y 1 3 , 1970, d e f e n d a n t was

i n t r o d u c e d t o Hazel J e a n Langford a t t h e C i r c l e I n n , B i l l i n g s ,

Montana, by a b a r maid.                 Defendant was i n t h e company o f a man

named Thornton.            The t h r e e s a t down a t a t a b l e a d j a c e n t t o t h e

bar a t t h e C i r c l e Inn.           Defendant o r d e r e d a round o f d r i n k s .

During t h e e n s u i n g c o n v e r s a t i o n , d e f e n d a n t asked Mrs. Langford

what k i n d of s t u f f 6he wanted.                Mrs. Langford asked him what k i n d

of s t u f f h e had.        He r e p l i e d " t h a t h e o n l y had Dexedrine l e f t . I I

Defendant t h e n asked what s h e wanted t h a t n i g h t and s h e informed

him t h a t s h e had $40.              Defendant s a i d t h a t h e c o u l d s e l l h e r 100

c a p s of Dexedrine f o r $12.               She t o l d him t h a t s h e had $500 s e t

a s i d e t o buy s t u f f w i t h ; d e f e n d a n t t h e n s t a t e d t h a t h e c o u l d s e l l

h e r 4 , 0 0 0 c a p s of Dexedrine f o r $480, and h e would &f i w r them t h e

n e x t day between 1 : 0 0 and 2:00 o ' c l o c k , p.m. He a l s o t o l d M r s .

Langford " t h a t h e had a d r o p and t h a t h e n e v e r k e p t t h e s t u f f i n

h i s a p a r t m e n t , and h e s a i d a l s o , 'I w h o l e s a l e o n l y , i f I were t o
                                                                                   1 t1
push on t h e s t r e e t I would b e b u s t e d i n two d a y s .
              Defendant and Mrs. Langford t h e n went o u t s i d e t h e C i r c l e

I n n , where d e f e n d a n t ' s c a r was parked.               Both g o t i n t h e c a r and

d e f e n d a n t r e a c h e d under t h e s e a t and p u l l e d o u t a package o f 100

c a p s of Dexedrine; Mrs. Langford p a i d him $12 and h e g a v e h e r t h e

Dexedrine.          The n e x t day d e f e n d a n t c a l l e d on Mrs. Langford a t a n

a p a r t m e n t s h e was occupying t e m p o r a r i l y .           She o f f e r e d d e f e n d a n t

a cup o f c o f f e e and t h e y s a t down and t a l k e d f o r a few m i n u t e s .

He a s k e d h e r i f s h e had t h e "bread" r e a d y .                 She s a i d "yes".           She

a c t u a l l y had t h r e e $100, two $50 and f i v e $20 b i l l s , a l l o f which

was marked money g i v e n h e r by t h e s h e r i f f ' s o f f i c e , h e r employer.

Defendant,upon l e a r n i n g t h e money was a v a i l a b l e , went o u t t o h i s

c a r and r e t u r n e d i n a few minutes w i t h f o u r c e l l o p h a n e packages

c o n t a i n i n g a b o u t 1 , 0 0 0 t a b l e t s e a c h , i . e . 4,000 i n a l l , f o r which

Mrs. Langford p a i d him $480 i n marked money.                              Defendant p u t t h e

money i n h i s f r o n t p a n t s p o c k e t .        Mrs. L a n g f o r d , a b i t l a t e r ,

t u r n e d over t h e t a b l e t s o f Dexedrine t o J i m Meeks, t h e n a d e p u t y

sheriff.         Defendant was a r r e s t e d by s h e r i f f ' s o f f i c e r s a s h e

l e f t Mrs. ~ a n g f o r d ' sa p a r t m e n t .

             During h e r c o n v e r s a t i o n s w i t h d e f e n d a n t , Mrs. L a n g f o r d

had a n e l e c t r o n i c t r a n s m i t t e r c o n c e a l e d on h e r p e r s o n and t h e

s h e r i f f ' s o f f i c e c o u l d h e a r much, i f n o t m o s t , of t h e c o n v e r s a t i o n

between them.            The s h e r i f f ' s o f f i c e e x p l a i n e d t h a t t h i s was done

p r i m a r i l y f o r Mrs. ~ a n g f o r d ' sp r o t e c t i o n .

             The d e f e n s e c a l l e d a s a w i t n e s s one D r . Wesley Duane

A l b e r t , a l i c e n s e d p h y s i c i a n and s u r g e o n from Laguna Beach,

C a l i f o r n i a , who had p r a c t i c e d f i f t e e n y e a r s , s p e c i a l i z i n g i n

n u t r i t i o n , o b e s i t y and c h r o n i c d i s e a s e s s u c h a s d i a b e t e s and

arthritis.          The d o c t o r f i r s t met d e f e n d a n t i n t h e s p r i n g o f 1968

and t r e a t e d him i n August 1969, a t which t i m e d e f e n d a n t ' s c a s e
was d i a g n o s e d a s a moderate form o f n a r c o l e p s y .            Defendant

t e s t i f i e d t h a t p r i o r t o c o n t a c t i n g D r . A l b e r t he had been i n j u r e d

i n Saigon and t h e r e a f t e r would f a l l a s l e e p momentarily, f o r no

apparent reason.             D r . A l b e r t p r e s c r i b e d dextro-amphetamine s u l p h a t e

i n a n amount of 5 , 0 0 0 c a p s u l e s .        Dexedrine i s a t r a d e name f o r

dextro-amphetamine s u l p h a t e .            The q u a n t i t y , a s e x p l a i n e d by t h e

d o c t o r , was b e c a u s e d e f e n d a n t r e p r e s e n t e d t o him t h a t h i s employer

was g o i n g t o send him t o S o u t h America i n t h e s p r i n g o f 1970,

f o r s e v e r a l y e a r s , p o s s i b l y even f o u r o r f i v e y e a r s .   D r . Albert

had n o t s e a t h e d e f e n d a n t s i n c e h e g a v e him t h e 5 , 0 0 0 c a p s u l e s

of t h e drug prescribed, u n t i l t h e t r i a l .

            Defendant r a i s e s s e v e n i s s u e s f o r review on t h i s a p p e a l .

They c a n be b r i e f l y summarized a s f o l l o w s :

            A.     Did d e f e n d a n t come w i t h i n t h e e x c e p t i o n s o t t h e

Montana Dangerous Drug A c t ?

            B.     Was t h e r e e v i d e n c e s u f f i c i e n t t o c o n v i c t and prove

t h a t d e f e n d a n t d i d n o t come w i t h i n t h e e x c e p t i o n s a£ t h e Montana

Dangerous Drug A c t ?

            C.     Did t h e t r i a l c o u r t e r r i n r e f u s i n g t o g r a n t t h e

d e f e n d a n t ' s motion t o d i s m i s s a t t h e c o n c l u s i o n o f t h e s t a t e ' s

case?

            D.     Did t h e t r i a l c o u r t e r r i n r e f u s i n g t o g i v e d e f e n d a n t ' s

o f f e r e d i n s t r u c t i o n s 1 8 , 1 9 , 20, 2 1 and 22?

            E.     Are s e c t i o n s 54-131 and 54-132, R.C.M.                   1947, o f t h e

Montana Dangerous Drug Act s o ambiguous and u n c e r t a i n , i n t h a t

the a c t s prohibited a r e not s u f f i c i e n t l y s e t f o r t h , a s t o bar

prosecution?

            F.     Was punishment of twenty y e a r s i n t h e s t a t e p r i s o n

c r u e l and u n u s u a l punishment under t h e f a c t s i n t h i s c a s e ?

            G.     Was t h e r e e n t r a p m e n t i n t h i s c a s e ?
              I s s u e s A , B , C and E can be t r e a t e d t o g e t h e r b u t b e f o r e our

d i s c u s s i o n we s e t f o r t h p e r t i n e n t t e s t i m o n y o f D r . Wesley A l b e r t :

              "Q.     Would you t e l l us what m e d i c a t i o n you p r e s c r i b e d ?

              "A.     I p r e s c r i b e d a dextro-amphetamine s u l p h a t e .

             "Q.     Do you know how many c a p s u l e s you gave t o him,
             o r d i s p e n s e d t o him a t t h a t t i m e ?

             "A.      Yes, I gave him 5 , 0 0 0 c a p s u l e s . "

             From t h i s t e s t i m o n y i t a p p e a r s t h a t D r . A l b e r t was a

d i s p e n s i n g p h y s i c i a n and c a r r i e d h i s own d r u g s .      It does n o t

appear t h a t he wrote a p r e s c r i p t i o n , nor t h a t a p r e s c r i p t i o n

was " f i l l e d " a t a l o c a l o r o t h e r pharmacy.                D r . Albert, himself,

d i s p e n s e d 5 , 0 0 0 Dexedrine c a p s u l e s t o d e f e n d a n t .

             The law under which d e f e n d a n t was charged i s s e c t i o n

5 4 - 1 3 2 ( a ) , R.C.M.     1947:

             " ( a ) A p e r s o n commits t h e o f f e n s e o f a c r i m i n a l
             s a l e o f dangerous d r u g s i f h e s e l l s , m a n u f a c t u r e s ,
             p r e p a r e s , c u l t i v a t e s , compounds o r p r o c e s s e s any
             dangerous drug a s d e f i n e d i n t h i s a c t and does n o t
             come w i t h i n t h e e x c e p t i o n s o f s e c t i o n 3 [54-1311."

             R e g u l a r p h y s i c i a n s and s u r g e o n s may p r e s c r i b e d r u g s f o r

t h e i r p a t i e n t s i n w r i t i n g , o r dispense.           W assume t h a t D r . A l b e r t
                                                                       e

d i s p e n s e d 5 , 0 0 0 c a p s u l e s o f Dexedrine t o t h e d e f e n d a n t , i n f u l l

c o n f o r m i t y w i t h C a l i f o r n i a law.     There i s nothing               t h e record

t o i n d i c a t e o t h e r w i s e , w h a t e v e r we may t h i n k o f t h e i m p r o p r i e t y

o f d i s p e n s i n g 5,000 c a p s u l e s o f Dexedrine a t one t i m e , t o one

p e r s o n , by a p h y s i c i a n who i s a m e d i c a l d o c t o r .

             S e c t i o n 54-131, R.C.M.              1947, r e a d s i n m a t e r i a l p a r t :

             "(2) The f o l l o w i n g p e r s o n s a r e e x c e p t e d from t h e
             d e s i g n a t e d c r i m i n a l o f f e n s e s o f s e c t i o n s 4 and 5
              [54-132 and 54-1331 o f t h i s a c t w h i l e a c t i n g i n t h e
             o r d i n a r y and a u t h o r i z e d c o u r s e o f t h e i r b u s i n e s s ,
             p r o f e s s i o n , o c c u p a t i o n , employment o r r e l i g i o u s
             a c t i v i t y and whose a c t i v i t i e s i n c o n n e c t i o n w i t h
             dangerous d r u g s a r e s o l e l y a s s p e c i f i e d i n t h i s
             s e c t i o n ; 9~ **
                 " ( j ) A person t o whom o r f o r whose u s e
             any dangerous drug h a s been p r e s c r i b e d , s o l d ,
             o r d i s p e n s e d by a n a u t h o r i z e d p r a c t i t i o n e r o r
             pharmacist may l a w f u l l y p o s s e s s s u c h drug. "

Under t h e e v i d e n c e h e r e we a r e of t h e o p i n i o n t h a t t h e d e f e n d a n t

l a w f u l l y p o s s e s s e d t h e Dexedrine c a p s u l e s i n e v i d e n c e i n t h i s

case.

             However, what we a r e concerned w i t h h e r e i s n o t h i s

p o s s e s s i o n , b u t t h e s a l e o f t h e l a w f u l l y possessed drug t o

t h e s h e r i f f ' s undercover a g e n t .         The argument ok d e f e n d a n t t h a t

s e c t i o n 54-132, R.C .M.         1947, p r e c l u d e s p r o s e c u t i o n f o r t h e s a l e

o f dangerous drugs by a person who comes w i t h i n s e c t i o n 54-

3 ( 2 ) ( j ) , R.C.M.        1947, i s w i t h o u t m e r i t .      S u b s e c t i o n (j) i s

n o t a n exemption of s t a t u s b u t of c e r t a i n a c t i v i t i e s and i s

c ' o n t r o l l e d by s e c t i o n 54-131(2), which r e a d s :

             " ( 2 ) The f o l l o w i n g persons a r e excepted from
             t h e designated criminal offenses of sections
             4 and 5 [54-132 and 34-1331 o f t h i s a c t w h i l e
             a c t i n g i n t h e o r d i n a r y and a u t h o r i z e d c o u r s e o f
             t h e i r b u s i n e s s , p r o f e s s i o n , o c c u p a t i o n , employ-
             ment, o r r e l i g i o u s a c t i v i t y o r whose a c t i v i t i e s
             i n c o n n e c t i o n w i t h dangerous drugs a r e s o l e l y a s
             s p e c i f i e d i n t h i s s e c t i o n . " (See S u b d i v i s i o n s
             (a) through ( k ) ) .

             Thus d e f e n d a n t ' s argument t h a t h e i s exempt i s w i t h o u t

foundation.          S e c t i o n 54-132, R.C .M.          1947, is c l e a r and unambiguous,

s o c l e a r and unambiguous i n f a c t , t h a t i t c o n s t r u e s i t s e l f . So,

t o o , i s s u b d i v i s i o n (2) o f s e c t i o n 54-131, R.C.M.              1947. Sub-

d i v i s i o n s ( a ) through (k)       ,   under s e c t i o n 54-131 ( 2 ) , except

from d e s i g n a t e d c r i m i n a l o f f e n s e s o f s e c t i o n s 54-132 and 54-133,

t h o s e a c t i n g i n t h e o r d i n a r y and a u t h o r i z e d c o u r s e o f t h e i r

business     ,   p r o f e s s i o n , o c c u p a t i o n , employment o r r e l i g i o u s a c t i v i t y

and whose a c t i v i t i e s i n c o n n e c t i o n w i t h dangerous d r u g s a r e s o l e l y

a s prescribed i n t h i s section.
             Defendant, under s e c t i o n 54-131(2) ( j ) , R.C.M.                      1947,

i n t h e c o n t e x t i n which i t a p p e a r s and under t h e e v i d e n c e , was

l e g a l l y a u t h o r i z e d t o p o s s e s s and u s e i n t h e t r e a t m e n t o f h i s
II
  n a r c o l e p s y " t h e 5 , 0 0 0 c a p s u l e s o r Dexedrine a s d i r e c t e d by

D r . A l b e r t , b u t i n n o means was h e a u t h o r i z e d t o s e l l them i n

o u t r i g h t d e f i a n c e 0 2 t h e p1ai.n terms o f s e c t i o n 54-132, R.C.M.

1947.

             The c o n t e n t i o n o f d e f e n d a n t t h a t i t was t h e d u t y o f

t h e s t a t e t o plead and prove t h a t d e f e n d a n t d i d n o t come w i t h i n

t h e e x c e p t i o n s s t a t e d i n s e c t i o n 54-131, R.C.M.          1947, i s w i t h o u t

foundation.             The s t a t e i s n o t bound t o n e g a t e a n e x c e p t i o n con-

t a i n e d i n a s t a t u t e ; s u c h a n e x c e p t i o n a s we a r e c o n s i d e r i n g

here i s a matter of defense.                      In F i t z p a t r i c k v . S t e v e n s o n , 104

Mont. 439, 443,444, 67 P.2d 310, we r e a f f i r m e d t h e f o l l o w i n g

rule:

             "It has o f t e n been s a i d by t h i s c o u r t t h a t
             i n a criminal case, it i s not necessary f o r
             t h e s t a t e i n i t s i n f o r m a t i o n t o n e g a t i v e an
             exception contained i n t h e s t a t u t e , but such
             exception is matter t o be a s s e r t e d i n defense.
             (Citing cases). II

             It n o t b e i n g , n e c e s s a r y t o p l e a d i n t h e I n f o r m a t i o n t h e

e x c e p t i o n r e f e r r e d t o i n s e c t i o n 54-132, R . C . M .    1947, i t was n o t

n e c e s s a r y f o r t h e s t a t e t o prove t h a t t h e d e f e n d a n t d i d n o t come

w i t h i n t h e e x c e p t i o n s s t a t e d i n s e c t i o n 54-131, R.C.M.         1947.

I n S t a t e v . D a v i s , 141 Mont. 197, 201, 376 P.2d 727, f o l l o w i n g

S t e v e n s o n , t h i s Court i n r e f e r r i n g t o a n e x c e p t i o n s a i d :
             11
                  Not b e i n g n e c e s s a r y t o a l l e g e i t ,
                  i t was n o t n e c e s s a r y t o prove i t . I I

             Issues A,B,C,            and E a r e w i t h o u t m e r i t and t h e a c t i o n of

t h e t r i a l c o u r t i n r e f u s i n g t o g r a n t d e f e n d a n t ' s motion t o d i s m i s s

a t t h e c l o s e of t h e s t a t e ' s c a s e was c o r r e c t .
             I s s u e s D , F and G remain t o b e r e s o l v e d .                 This we s h a l l

do s e r i a t i m .

             D.        D e f e n d a n t ' s proposed i n s t r u c t i o n s 1 8 , 1 9 , 20, 21 and

22 f o l l o w s u b s t a n t i a l l y t h e same t h e o r y a s we have d i s c u s s e d

under i s s u e s A , B , C ,     and E.       W b v e c a r e f u l l y read t h e t e s t i m o n y
                                                e

i n t h i s c a s e and have s t u d i e d t h e proposed i n s t r u c t i o n s and f i n d

them t o be w i t h o u t m e r i t .

             F.        Was punishment o f twenty y e a r s i n t h e s t a t e p r i s o n

c r u e l and inhuman punishment under t h e f a c t s o f t h i s c a s e ?

             Reasoning from c a u s e t o e f f e c t , i t must be recognized

t h a t t h e s h e r i f f of Yellowstone County d i d n o t employ a n under-

c o v e r a g e n t and r e n t a n a p a r t m e n t f o r h e r t o o p e r a t e from i n

making a n appointment w i t h d e f e n d a n t f o r t h e purchase o f d r u g s ,

a b s e n t p r e v i o u s s u s p i c i o u s conduct on t h e p a r t of d e f e n d a n t i n

t h e dangerous drug a r e a .             T h i s r e a s o n i n g i s f o r t i f i e d by t h e

r e s u l t s of t h e p r e s e n t e n c e i n v e s t i g a t i o n which a p p e a r s i n t h e

d i s t r i c t court f i l e .      P r e s e n t e n c e i n v e s t i g a t i o n s may b e c o n s i d e r e d

by t h e c o u r t b e f o r e t h e pronouncement of s e n t e n c e .                  S e c t i o n 95-

2203, R.C.M.            1947; P e t i t i o n o f J e r a l d A . Armor, 143 Mont. 479,



             S e n t e n c e was imposed p u r s u a n t t o t h e p r o v i s i o n s o f

s e c t i o n 54-132, .R.C.M.          1947, which p r o v i d e s . i n p e r t i n e n t p a r t :

            "(b) A person c o n v i c t e d of c r i m i n a l s a l e of
            dangerous drugs s h a l l be imprisoned i n t h e
            s t a t e p r i s o n f o r n o t l e s s t h a n one (1) y e a r ,
            n o r more t h a n l i f e       **   $i n t h e e l e c t r o n i c s f i e l d i n which h e e a r n e d $12,000 p e r y e a r .

No u r g e n t monetary motive a p p e a r e d f o r him t o "push" dangerous

drugs.       The m o t i v a t i n g f o r c e behind t h e s a l e o f t h e f i r s t 100

Dexedrine c a p s u l e s t o Mrs. L a n g f o r d , by h i s own t e s t i m o n y , was

a p p a r e n t l y h i s l u s t f o r h e r body.

            Moreover, t h e t r i a l c o u r t c o u l d p r o p e r l y c o n s i d e r t h e

f a c t of h i s p u r c h a s e of 5 , 0 0 0 Dexedrine c a p s u l e s from t h e C a l i -

f o r n i a d o c t o r was, i n t h e l i g h t o f h i s s a l e of 4 , 0 0 0 c a p s u l e s t o

t h e s h e r i f f ' s undercover a g e n t , a c i r c u m s t a n c e which was i n d i c a -

t i v e of a c o u r s e o f c o n d u c t and smacked of v a r i o u s o t h e r s a l e s

and a modus o p e r a n d i .

             It i s t h e g e n e r a l r u l e t h a t a s e n t e n c e w i t h i n t h e maximum

a u t h o r i z e d by s t a t u t e i s n o t c r u e l and u n u s u a l punishment.          The

N i n t h C i r c u i t Court of Appeals i n Black v . United S t a t e s , 269

F.2d 3 8 , 4 3 , a f f i r m e d a t h i r t y y e a r s e n t e n c e on a n a r c o t i c c h a r g e .

T h e r e a p p e l l a n t , t h e n 5 1 y e a r s of a g e , a r g u e d t h a t t h i s amounted

t o l i f e imprisonment.           The maximum punishment i n Montana f o r t h e

c r i m e which d e f e n d a n t was charged w i t h , i s l i f e imprisonment.

Black was d e n i e d c e r t i o r a r i by t h e United S t a t e s Supreme C o u r t .

361 U.S.      938, 80 S . C t . 379, 4 L.ed 2d 357.

            I n Black i s l a n g u a g e a p p l i c a b l e t o t h i s c a s e :

            "'The Eighth Amendment was a d o p t e d t o p r e v e n t
            inhuman, b a r b a r o u s , o r t o r t u r o u s punishment.
            I t i s p o s s i b l e f o r t h e l e n g t h of a s e n t e n c e t o be
            so disproportionate t o the offense a s t o f a l l
            w i t h i n t h e i n h i b i t i o n . Hermans v . United S t a t e s ,
            6 C i r . 163 F.2d 228, 237. O r d i n a r i l y , however,
            where t h e s e n t e n c e imposed i s w i t h i n t h e l i m i t s
            p r e s c r i b e d by t h e s t a t u t e f o r t h e o f f e n s e com-
            m i t t e d , i t w i l l n o t be r e g a r d e d a s c r u e l and
            unusual.           Edwards v . United S t a t e s , 10 C i r . 206
            F.2d 855. I n o u r view t h e a g g r e g a t e s e n t e n c e
            imposed on Black i s n o t s o d i s p r o p o r t i o n a t e
            t o t h e o f f e n s e committed a s t o o f f e n d t h e E i g h t h
            Amendment ban. "
              There i s n o m e r i t t o t h i s a s s i g n m e n t o f e r r o r .       The

t r i a l c o u r t observed t h e d e f e n d a n t t e s t i f y .      I t was v e s t e d w i t h

a wide d i s c r e t i o n i n f i x i n g t h e punishment.              No a b u s e o f d i s -

cretion appears.             An e x c e l l e n t t r e a t m e n t o f "Cruel Punishment-

L e n g t h o f Sentence" a p p e a r s i n 33 ALR3d 343, e t s e a u e n t i a .

             G.     Was t h e r e e n t r a p m e n t i n t h i s c a s e ?

             A r e s o l u t i o n of t h i s question r e o u i r e s a b r i e f review

of t h e evidence.            On F e b r u a r y 1 3 , 1970, Hazel J e a n L a n g f o r d ,

a n undercover a g e n t f o r t h e s h e r i f f ' s o f f i c e o f Yellowstone

County,        went t o t h e C i r c l e I n n a t B i l l i n g s under t h e d i r e c t i o n

of t h a t o f f i c e .    She had a n e l e c t r o n i c t r a n s m i t t e r c o n c e a l e d on

her person.          A f t e r e n t e r i n g t h e b a r , s h e was i n t r o d u c e d t o d e -

fendant.          The d e f e n d a n t , Mrs. Langford,and a n o t h e r , s a t down

a t a t a b l e and o r d e r e d d r i n k s .     In t h e ensuing conversation,

d e f e n d a n t a s k e d Mrs. Langford what k i n d of s t u f f s h e wanted.                      She

i n t u r n asked him what k i n d h e h a d , t o which h e r e p l i e d t h a t h e

o n l y had Dexedrine c a p s u l e s l e f t .          He a g a i n asked h e r what s h e

wanted and s h e t o l d him s h e o n l y had $40.                    He t h e n t o l d h e r h e

c o u l d s e l l h e r 100 Dexedrine c a p s f o r $12.                She t o l d him t h a t

s h e had $500 s e t a s i d e t o buy s t u f f , and h e informed h e r h e had

10,000 c a p s 6f Dexedrine and t h a t h e would s e l l h e r 4 , 0 0 0 f o r

$480.      Defendant and Mrs. Langford t h e n went t o h i s c a r , where

he d e l i v e r e d a package of 100 c a p s u l e s of t h e drug.,

             The n e x t day d e f e n d a n t t e l e p h o n e d Mrs. Langford and t o l d

h e r h e would d e l i v e r t h e 4 , 0 0 0 c a p s u l e s a t 4 p.m.           A t t h a t time

h e came t o h e r a p a r t m e n t where he d e l i v e r e d f o u r c e l l o p h a n e pack-

a g e s e a c h c o n t a i n i n g 1 , 0 0 0 c a p s u l e s o f D e x e d r i n e , f o r which s h e

p a i d him $480 i n marked c u r r e n c y , s u p p l i e d t o h e r by t h e s h e r i f f ' s

office.       Mrs. Langford s p e c i f i c a l l y t e s t i f i e d :
                     "Q.     Mrs. L a n g f o r d , when you f i r s t met t h e
                     defendant, M r . Karathanos, d i d he o f f e r t o
                     s e l l you, o r d i d you o f f e r t o buy?

                     "A.     He o f f e r e d t o s e l l . "

        O c r o s s - e x a m i n a t i o n s h e t e s t i f i e d t o t h e same t h i n g and d e n i e d
         n

        t h a t s h e f i r s t made a n o f f e r t o p u r c h a s e .

                     Defendant now c o n t e n d s t h a t he was e n t r a p p e d i n t o com-

        m i t t i n g t h e o f f e n s e charged.       With t h i s c o n t e n t i o n , we c a n n o t

        agree.       Entrapment o c c u r s o n l y when t h e c r i m i n a l i n t e n t o r

        d e s i g n o r i g i n a t e s i n t h e mind o f t h e p o l i c e o f f i c e r o r i n f o r m e r

        and n o t w i t h t h e a c c u s e d , and t h e a c c u s e d i s l u r e d o r induced

        i n t o committing a c r i m e h e had no i n t e n t i o n o f committing.                          Only

        when t h e c r i m i n a l d e s i g n o r i g i n a t e s , n o t w i t h t h e a c c u s e d , b u t

        i n t h e mind o f government o f f i c e r s and t h e accused i s by p e r s u a -

        s i o n , d e c e i t f u l r e p r e s e n t a t i o n s , o r inducement, l u r e d i n t o t h e

        commission o f a c r i m i n a l a c t , can a c a s e o f entrapment b e made

        out.      I n s h o r t , t h e r e i s a c o n t r o l l i n g d i s t i n c t i o n between i n -

        d u c i n g a person t o do a n u n l a w f u l a c t and s e t t i n g a t r a p t o

        c a t c h him i n t h e e x e c u t i o n o f a c r i m i n a l d e s i g n o f h i s own con-

        ception.        The f a c t t h a t t h e Yellowstone County s h e r i f f ' s o f f i c e

        a f f o r d e d t h e o p p o r t u n i t y o r f a c i l i t y f o r t h e commission o f t h e

        o f f e n s e , does n o t come w i t h i n t h e entrapment r u l e .               In t h i s c l a s s

        o f o f f e n s e s , u s u a l l y committed s e c r e t l y , i t i s d i f f i c u l t i f n o t

        almost impossible t o s e c u r e t h e evidence necessary t o convict

        by any o t h e r means t h a n by t h e u s e of d e c o y s . C e r t a i n l y , t h e r e
    a


        c a n be no o b j e c t i o n t o t h e i r u s e i f t h e o f f i c e r s do n o t by

        p e r s u a s i o n , d e c e i t f u l r e p r e s e n t a t i o n s o r inducement, l u r e    a
$

        p e r s o n who o t h e r w i s e would n o t be l i k e l y t o b r e a k t h e law, i n t o

        a criminal a c t .         S t a t e v. Wong Hip Chung, 74 Mont. 523, 241 P. 620;
       S t a t e v . P a r r , 129 Mont. 175, 283 P.2d 1086; 22 C . J . S .                                137, $ 5



                     F i n a l l y , we c o n s i d e r t h e u s e o f t h e e l e c t r o n i c t r a n s -

       m i t t e r a s a n i n c i d e n t of t h e claimed e n t r a p m e n t .             This device

       was used by t h e s h e r i f f f o r t h e p r o t e c t i o n o f h i s employee,

       Mrs. L a n g f o r d .       The t a p e was n o t used a t t h e t r i a l ; t h e r e f o r e ,

       d e f e n d a n t was i n no manner p r e j u d i c e d by i t s u s e .

                     I n United S t a t e s v . James A . White,                            U.S.      -9




       91 S.Ct.                 ,   28 L ed 2d 453, t h e view was e x p r e s s e d t h a t

       p o l i c e e a v e s d r o p p i n g on c o n v e r s a t i o n s between a n a c c u s e d and a n

       i n f o r m a n t by means o f a r a d i o t r a n s m i t t e r c o n c e a l e d on t h e

       i n f o r m a n t ' s p e r s o n , does n o t v i o l a t e t h e F o u r t h Amendment of

       t h e United S t a t e s C o n s t i t u t i o n any more t h a n does a n i n f o r m a n t

       r e p o r t i n g on o r s e c r e t l y r e c o r d i n g t h e c o n v e r s a t i o n s .

                    There was no e n t r a p m e n t .

                    F i n d i n g no r e v e r s i b l e e r r o r , we a £ f i r m t h e j u d g m e n f )

       of t h e t r i a l c o u r t .




                                                                   Hon. Frank E. B l a i r , s i t t i n g
                                                                   i n place of Associate J u s t i c e
                                                                   lJesley C a s t l e s .




/   //'\~h/ief        Justice




           Associate J u s t i c e s .